PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/064,245
Filing Date: 20 Jun 2018
Appellant(s): TIONE, Roberto



__________________
Philip Hof
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 7, & 11-13 are rejected under 35 U.S.C 103 as being unpatentable over US 2018/0001897A1 (“Brockley”), hereinafter referred to as Brockley, in view of US 2007/0222407A1 (“Sakamoto”), hereinafter referred to as Sakamoto. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brockley in view of Sakamoto, in view of DE102009012128 (“Schamscha”), hereinafter referred to as Schamscha.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brockley, in view of Sakamoto, in view of Schamscha, in view of US 2012/0224464A1 (“Kim”), hereinafter referred to as Kim.

Claims 6, 9-10, 15-16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brockley, in view of Sakamoto, in view of Schamscha, in view of Kim.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brockley, in view of Sakamoto, in view US 4818037B (“McEnnan”), hereinafter referred to as McEnnan.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brockley, in view of Sakamoto, in view of US 2015/0005993A1 (“Breuing”), hereinafter referred to as Breuing.

(2) Response to Argument

Rejection of Claims 1-3, 7, & 11-13, & 20 under 35 U.S.C 103.

Regarding First Issue (Claims 1 & 11, 20)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claims 1, 11, & 20 under 35 U.S.C 103 because Brockley and Sakamoto do not explicitly disclose the limitation “generating an error signal indicative of a difference between the angular speed of the wheels and a reference speed of the wheels” and “modifying parameters of an adaptive filter based on the error signal to make the different tend to zero” On pages 14, 19, and 22 of the Brief, Appellant states that Sakamoto does not remedy the shortcomings of Brockley and the adaptive notch filters of Sakamoto are not modified based on a difference between an angular speed of a wheel and a wheel reference speed. Appellants further argue that Brockley and Sakamoto “do not teach or suggest modifying parameters of an adaptive 

	(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
	Appellants appear to argue that Sakamoto does not cure the deficiencies of Brockley in regards to modifying parameters of an adaptive filter based on a difference between an angular speed of a wheel and a wheel reference speed. Brockley is used to disclose that an error signal is able to be output which is indicative of a difference between an angular speed of the wheels and a reference speed of the wheels. Brockley is able to calculate an error or difference between a measured speed of any wheel and a second vehicle reference speed, herein referred to as TC offset value (see at least Brockley, para. [0124-0125]). Brockley shows the idea of retrieving an error signal that indicates a difference between an angular speed and a reference speed. Sakamoto was further introduced to show that you are able to modify parameters of an adaptive filter which is based on the error signal to make the difference between two speeds tend to zero. Sakamoto discloses an error signal detector 117 for detecting rotational speed fluctuation and outputs this error and sends to the adaptive notch filter 14A & 14B. The rotation fluctuation detecting means detects a change in the angular rate of the crankshaft (see at least Sakamoto, para. [0023]). The angular speed is sent to the filter coefficient updating means (Fig. 1: 22A & 22B) in order to minimize this error difference. The filter coefficients are updated with the error signals and then sent to adaptive filter which is updated (see at least Sakamoto, para. [0008-0009]). Sakamoto teaches inputting an error signal with the parameter coefficients through the filter coefficient updating means 22 and is able to improve the coefficients and filter in order to 
	Since it has been established that the rejection of claims 1, 11 & 20 as being unpatentable under 35 U.S.C 103 over Brockley and Sakamoto is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 2-3, 7, & 11-13 & 20-21 under 35 U.S.C 103 should be sustained. 

Regarding Second Issue (Claim 1 & 11, 20)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claims 1, 11, & 20 under 35 U.S.C 103 of Brockley and Sakamoto because the rejection relies on impermissible hindsight to construct the obviousness rational used to reject claims 1, 11 & 20. On pages 16-17, 20-21, & 23 of the Brief, Appellant states that “Appellant respectfully disagrees and submits that the Office Action relies on impermissible hindsight bias by using the claims as a roadmap or guide.” The Appellant further states “The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.44 In this case, the person of ordinary skill in the art would understand that the adaptive notch filters of Sakamoto are used to suppress torque vibration of the crankshaft for vibration control. The control system of Brockley, on the other hand, is used to control the 

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Appellants appear to argue that the Office Action rejection is improper due to impermissible hindsight used to construct the obviousness rationale and that there is no rationale to combine Brockley and Sakamoto. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Brockley is used to disclose a vehicle control system with a speed control system that is able to generate speed signals of a . 
	Since it has been established that the rejection of claims 1, 11 & 20 as being unpatentable under 35 U.S.C 103 over Brockley and Sakamoto is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 2-3, 7, & 11-13 & 20-21 under 35 U.S.C 103 should be sustained.

Regarding Third Issue (Claim 20) 

(1) Applicants Arguments, Appellants argue that the Board should reverse the rejection of independent claim 20 under 35 U.S.C 103 of Brockley and Sakamoto, in view of Breuing because the rejection does not disclose the limitation “a reference speed determined by a reference model based on a set point speed which corresponds to a designated percentage of a vehicle speed.” On page 25 of the Brief, Appellant further argues “Breuing does not disclose a reference speed that is determined by a reference model based on a set point speed which corresponds to a designated percentage of a speed of the vehicle. For example, none of the reference values are determined by a reference model; Breuing is silent with respect to models. Further, none of the reference values are determined based on a set point speed that corresponds 

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
	Appellants appear to argue that Breuing does not cure the deficiencies of Brockley or Sakamoto nor disclose a reference speed determined by a reference model based on a set point speed which corresponds to a designated percentage of a vehicle speed. Breuing is introduced to teach that a reference speed is determined a model in which a speed can be depicted constantly when referring to the model. Breuing is able to evaluate objects as stationary or non-stationary by comparing a measured relative speed of an object with a suitable reference value. The reference value used is the determined speed of the host vehicle which is considered a reference model for determining speed. Further in addition to determining the reference speed from the vehicle itself which is considered as the model, it is able to further establish the reference speed through a speed measurement, in which the speed is considered suitable with an accuracy of (e.g., 10%) can be used as the reference speed. The reference speed is detected through the vehicle itself which is considered the model and if at least having an accuracy of 10% indicates that the set point speed is a designated percentage of a speed of a vehicle since it is within 10% accuracy (see at least Breuing, para. [0029]). Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
	Since it has been established that the rejection of claim 20 as being unpatentable under 35 U.S.C 103 over Brockley and Sakamoto in view of Breuing is proper, it is respectfully request 

Regarding Fourth Issue (Claim 20) 

(1) Applicants Arguments, Appellants argue that the Board should reverse the rejection of independent claim 20 under 35 U.S.C 103 of Brockley and Sakamoto, in view of Breuing because the rejection does not disclose the limitation “inputting one of (i) a signal that is a function of the set point speed or (ii) the error signal to the adaptive filter, as an input to the adaptive filter;” On page 26 of the Brief, Appellant further argues “Sakamoto does not input either of the two recited signals into the adaptive notch filters, so Sakamoto fails to remedy the admitted shortcoming of Brockley”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons: Appellants appear to argue that Sakamoto does not cure the deficiencies of Brockley in which the inputting the error signal to the adaptive filter, as an input to the adaptive filter. Sakamoto teaches harmonic base signals (Fig. 1: 34 & 36) that are based on the rotational frequency of the crankshaft (angular speed) which are then added with a drive signal with the coefficient Sm(n) (Fig. 1 200), which represents the torque required for the crankshaft (see at least Sakamoto, para. [0009]). The drive signal and the harmonic base signals are based on the vehicle state information such as the throttle valve opening produced by the accelerator pedal to output a drive signal to the crankshaft. The combiner then combines both the harmonic signals and drive signal to control the rotational speed of the crankshaft (see at least Sakamoto, para. [0025]). Sakamoto further discloses a rotation fluctuation detection means (Fig. 1:  detecting a rotational speed fluctuation of the crankshaft and outputting an error signal representative of the detected rotational speed fluctuation. The filter coefficients updating means (Fig. 1: 22A-22B) is then provided with the error signal and reference signal to update the filter coefficients so the error signal will be minimized. The filter coefficients are then input through the adaptive filter (Fig. 1: 14A & 14B) to update the filter. The adaptive filter then received input of the harmonic base signals and outputs a control signal (yl & y2) through the adder (Fig. 1: 38). A second adder than adds the control signal that was a function of the error signal and the updated coefficients, to the drive signal Sm(n) and outputs the torque to control the crankshaft (see at least Sakamoto, para. [0008-0009]). Brockley teaches an error signal of a difference between the angular speed and reference speed of the wheels. Sakamoto teaches inputting an error signal with the parameter coefficients through the filter coefficient updating means (Fig. 1:22) and is able to improve the coefficients in order to minimize error. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockley to incorporate the teaching of modifying parameters of an adaptive filter based on the error signal to make the difference tend to zero and generating a driving signal as an output of the adaptive filter having the modified parameters, the driving signal communicated to a torque control apparatus for controlling a torque of Sakamoto in order to reduce and suppress the vibration of a torque fluctuation suppressing apparatus (see at least Sakamoto, para. [0006]). In conclusion, the 103 rejection is maintained provided the arguments above. Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
	Since it has been established that the rejection of claim 20 as being unpatentable under 35 U.S.C 103 over Brockley and Sakamoto in view of Breuing is proper, it is respectfully request 

Regarding Fifth Issue (Claims 2 and 12) 

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of dependent claims 2 & 12 under  35 U.S.C 103 because Brockley and Sakamoto do not explicitly disclose the limitation “inputting a signal that is a function of the set point speed to the adaptive filter, wherein the driving signal is generated based on the signal that is a function of the set point speed and the modified parameters of the adaptive filter.” On page 27 of the Brief, Appellants further argues “The harmonic base signal is not a function of a set point speed. The harmonic base signal of Sakamoto corresponds to the rotational frequency of the crankshaft, not to a set point speed.”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons: Appellants appear to argue that Sakamoto does not cure the deficiencies of Brockley in regards to not disclosing a signal that is a function of a set point speed to an adaptive filter. Sakamoto teaches harmonic base signals (Fig. 1: 34 & 36) that are based on the rotational frequency of the crankshaft (angular speed) which are then added with a drive signal with the coefficient Sm(n) (Fig. I 200), which represents the torque required for the crankshaft (see at least Sakamoto, para.[0009]). The drive signal and the harmonic base signals are based on the vehicle state information such as the throttle valve opening produced by the accelerator pedal to output a drive signal to the crankshaft. The combiner then combines both the harmonic signals and drive signal to control the rotational speed of the crankshaft (see at least  signal is a function of the set point speed which is combined with the control signal and sent to the adaptive notch filter (see at least para. [0008-0009] & para. [0035]).The set point speed is already disclosed originally by Brockley and shows how the set point speed is attained (see at least Brockley, para. [0124-0125]). Further Sakamoto shows how a signal based on speed and the modified parameters of an adaptive filter is outputted in order to reduce and suppress the vibration of a torque fluctuation suppressing apparatus (see at least Sakamoto, para. [0006]). While it the speed talked about is regarding a rotational speed of a crankshaft, nonetheless it is still a speed that is referred to in Sakamoto and is used to adjust a driving signal. Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claims 2 & 12 as being unpatentable under 35 U.S.C 103 over Brockley and Sakamoto is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 2& 12 under 35 U.S.C 103 should be sustained. 


Regarding Sixth Issue (Claims 3 and 13) 

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of dependent claims 3 & 13 under  35 U.S.C 103 because Brockley and Sakamoto do not explicitly disclose the limitation “inputting the error signal as an input to the adaptive filter, wherein the driving signal is generated based on the error signal as the input and the modified parameters of the adaptive filter” On page 27-28 of the Brief, Appellants further argues “The harmonic base signal is not an error signal that represents a difference between two wheel 

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons: Appellants appear to argue that Sakamoto does not cure the deficiencies of Brockley in regards to not disclosing an input of an error signal to an adaptive filter. Sakamoto discloses an error signal detector 117 for detecting rotational speed fluctuation and outputs this error and sends to the adaptive notch filter 14A & 14B. The rotation fluctuation detecting means detects a change in the angular rate of the crankshaft (see at least Sakamoto, para. [0023]). The angular speed is sent to the filter coefficient updating means (Fig. 1: 22A & 22B) in order to minimize this error difference. The filter coefficients are updated with the error signals and then sent to adaptive filter which is updated (see at least Sakamoto, para. [0008-0009]). Sakamoto inputs an error signal to the adaptive filter through the filter coefficient updating means, which update the adaptive filter when the speed signal passes through it to further update the torque output. Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claims 2 & 12 as being unpatentable under 35 U.S.C 103 over Brockley and Sakamoto is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 2& 12 under 35 U.S.C 103 should be sustained. 


Regarding Seventh Issue (Claim 5) 

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of dependent claims 3 & 13 under  35 U.S.C 103 because Brockley and Sakamoto do not explicitly disclose the limitation “wherein the signal provided by a parallel integrator is subjected to adaptive calibration” On page 28 of the Brief, Appellants further argues “But, Kim does not disclose an adaptive filter that generates a driving signal which is subjected to adaptive calibration”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons: Appellants appear to argue that the prior art Kim does not cure the deficiencies of Brockley in regards to not disclosing the signal provided by a parallel integrator is subject to adaptive calibration. Kim teaches a parallel integrator 220 that receives an error signal ES  and also receives from the kick/brake control unit 120 and both are input the integrator 220 which outputs a driving controls signal DCON (see at least Kim, para. [0062]). Kim teaches that the integrator is always updated or adapted because it takes into account the error signal and always outputs an updated driving control signal.  Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claim 5 as being unpatentable under 35 U.S.C 103 over Brockley and Sakamoto in view of Kim is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejection of claim 5 under 35 U.S.C 103 should be sustained.


Regarding Eighth Issue (Claim 7) 

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of dependent claim 7 under  35 U.S.C 103 because Brockley and Sakamoto do not explicitly disclose the limitation “wherein the parameters of the adaptive filter that are modified are initialized with pre-calculated values stored in a non-volatile memory” On page 29-30 of the Brief, Appellants further argues “The cited portion of Sakamoto is silent with respect to pre-calculated values stored in a non-volatile memory which are used to initialize the adaptive notch filters.”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons: Appellants appear to argue that the prior art Sakamoto does not cure the deficiencies of Brockley in regards to not disclosing parameters of the filter are pre-calculated values that are stored in a memory. Sakamoto discloses throughout the prior art that it contains a microprocessor and/or CPU in order to carry out a motor control system (see at least Sakamoto, para. [0017] & [0024]). Further Sakamoto shows that the motor control apparatus searches a stored map for a torque to be applied based on vehicle state information, thus indicating that the values are pre-stored or known since the torque is already mapped out. Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claim 7 as being unpatentable under 35 U.S.C 103 over Brockley and Sakamoto is proper, it is respectfully request that the Board affirm 



Regarding Ninth Issue (Claims 9 and 19) 

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of dependent claim 9 and 19 under 35 U.S.C 103 because Brockley and Sakamoto in view of Kim do not explicitly disclose the limitation “decreasing the parameters of the adaptive filter that are modified in a continuous manner over time by means of a leakage function of the adaptive filter.” On page 30-31 of the Brief, Appellants further argues “Neither portion addresses a leakage function or decreasing modified parameters of an adaptive filter over time.”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons: Appellants appear to argue that the prior art Kim does not cure the deficiencies of Brockley and Sakamoto in regards to not disclosing a leakage function or decreasing parameters of an adaptive filter in a continuous manner. Kim discloses a FIR filter which is able to finite duration because it can settle to zero in a finite time. This shows a leakage function in the FIR filter that is able to show that the filter helps the function at some point reach zero (see at least Kim, para. [0059]). Further Kim shows that it takes into account using an error signal in order to decrease parameters and minimize the error to 
Since it has been established that the rejection of claims 9 & 19 as being unpatentable under 35 U.S.C 103 over Brockley and Sakamoto in view of Kim is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejection of claim 9 under 35 U.S.C 103 should be sustained.



Regarding Tenth Issue (Claim 21) 

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of dependent claim 21 under  35 U.S.C 103 because Brockley and Sakamoto do not explicitly disclose the limitation “wherein the set point speed corresponds to a designated percentage of a speed of the vehicle.” On page 31 of the Brief, Appellants further argues “Breuing does not disclose a set point speed that corresponds to a designated percentage of a vehicle speed.”

(2)	Examiner’s Reply, Appellants appear to argue that Breuing does not cure the deficiencies of Brockley or Sakamoto nor disclose a reference speed determined by a reference model based on a set point speed which corresponds to a designated percentage of a vehicle speed. Breuing is introduced to teach that a reference speed is determined a model in which a speed can be depicted constantly when referring to the model. Breuing is able to evaluate objects as stationary or non-stationary by comparing a measured relative speed of an object with a suitable reference value. The reference value used is the determined speed of the host vehicle 
Since it has been established that the rejection of claim 21 as being unpatentable under 35 U.S.C 103 over Brockley and Sakamoto in view of Kim is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejection of claim 21 under 35 U.S.C 103 should be sustained.




Regarding Eleventh Issue (Claims 4, 6, 8, 10, 14-16, and 18) 

Appellant’s assert that the rejection of claims 4, 6, 8, 10, 14-16, & 18 under 35 U.S.C 103 as being unpatentable over Brockley, in view of Sakamoto do not cure the noted deficiencies of Brockley with respect to claims 1, 11, or 20, and thus claims 4, 6, 8, 10, 14-16, & 18 are allowable based on their dependency. 
	In that Appellants provide no separate arguments as to why claims 4, 6, 8, 10, 14-16, & 18 are allowable over the prior art of record and it has been established that independent claims 
	For the above reasons, it is believed that the rejections of claim 4, 6, 8, 10, 14-16, & 18 under 35 U.S.C 103 should be sustained. 

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
Conferees:
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668            

                                                                                                                                                                                       
/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.